-;...J.,.
‘.




 Honorable Robert S. Calvert
 Comptroller of Public Accounts
 Capitol Station
 Austin, Texas
                                  Opinion Ro. WW-172
                                 Re: The legality of paying
                                     tax refunds on motor fuel
 Dear Mr. Calvert:                   to the Civil Air Patrol.
        You request an opinion of this office as to the le-
 gality of paying motor fuel tax refunds to the AustLn'Squad-
 ron of the Civil Air Patrol under certain conditions which
 are eet out below.
        Your letter of May 13, 1957, containing your request
 for an opinion, together with the enclosed letter of Dewitt
 C. Rogues, Commander of the locp,lCivil Air Patrol Squadron,
 dated April 22, 1957, and addressed to your office, indicate
 the following lnformatfon.
        The local squadron fs a part of the Civil Air Patrol,
 a volunteerscivilian organization chartered by Congress (the
 Civil Air Patrol Is established as a volunteer civilian aux-
 lliary of the United States Air Force under the provisions
 of Sectfon 626-L, Tftle 5, and Section 201, Title 36, U.S.C.).
        You indicate that there are four classifications of
 missions which are flown by the Patrol which you describe as
 indicated below:
                  "1. At times the Austin Squadron performs
             observaXon missions for the Civilian Defense
             Ground Cnrps, for which mlssione the pilots
             or plane owner8 are usually reimbursed by the
             Federal Government for the cost of the gasoline
             and oil used.
                  "2. The Squadron operates orientation
             flights over the area assigned to it a6 a
             training program for Its cadets.
Hon. Robert S. Calvert, page 2 (WW-172)


            ‘3* It makes miscellaneous flights to
       transport sick Andyinjured person5, to trans-
       port blood plasma5 and serums, and to co-
       operate with Sheriff's departments and State
       Highway Pa%rols in searching for lost or drowned
       persons and lost airplanes.
            '4. Each of +h
                        "*e members of and volunteers
       to the Squadron make personal trips in their
       privately-owned planes but the Civil Air Patrol
       regard these personal business or pleasure trips
       as also constituding official activities of the
       Patrol since each member of the Squadron is
       requfred to perform a minimum flying operation
       each month to keep in training and practice for
       the duties directed by the Civil Air Patrol."
       On Air Force ordered search and rescue missions and on
civil defense Ground Observer Corps missions, under orders
from higher headquarters, the pilot is usually reimbursed from
Federal funds for gasoline and 011 purchased and used. There
is no reimbursement for gasoline and oil used on any other
flights of this Civil Air Patrol, On no flights do Civil Air
Patrol personnel receive pay or per diem from any source.
       The Austin Squadron of the Civil Air Pa%rol is com-
posed sf thirty-six members, each of whom owns an airplane
which is used to fly %he mfssi~onsof the Civil Air Patrol. The
squadron also mainlains two airplanes of its own which were
donated by the Air Force, and which are used to accomplish the
purposes of the Civil Air Patrol.
       In addi%ion to the flights flown by Patrol members,
other local airplane owners, no% members of the Civil Air
Patrol, 'arecalled upon and volunteer their services and air-
planes in acoompifshing some of the missions of the Civil Air
Patrol, particularly emergency missions.


       The question 7 ou pose in your request for an opinion is
substantially this: 'To whom may the tax on motor fuel (pur-
chased in the name of the Civil Air Patrol and used on Patrol
flights) be legally refunded under the terms of Article 7065b-
13, Vernon's Civil Statutes, which article provides in part
for the refund of the motor fuel tax on fuel used in airplanes.
Since the tax on gasoline used in airplane5 is refundable under
Art. 7065b-13, the question resolves itself into whether the
tax on motor fuel used on Civil Air Patrol flights should be
Hone Robert S. Calvert, page   3   (WW-172)


refunded to the Patrol or to the airplane owner5 who fly
the particular Patrol missions.
       To justify the refund of all the taxes to the Patrol,
it is necessary to find that the Patrol is the purchaser of
the gasolfne and therefore entftled to the refund. Texas'Com-
pans v. Miller, 165Fed, 2d ill,?cert. den. 333U.S. WO.
       When Civil Air Patrol missions are flown, the gas, of
course, is being used for Patrol purposes, and hence, it
would follow that the Patrol is the user and, In effect, the
purchaser of the mo%or fuel consumed. The flier, who purchases
gasoline in the name of the Civil A%r Patrol for Patrel mis-
sfons fs, accordfngly, merely the agent for %he Patrol.
       Therefore, the tax on motor fuel which has been pur-
chased fn the name of the CSvil Air Patrol can be refunded le-
gally to the Patrol w%thout v%ola%%ng subsection (1) of Arti-
cle 7065b-139 whfch forbids the assfgnment of the right to
receive a tax refund, fn the following instances;
       1. Where motor fuel is purchased in the name of the
Civil Air ?a%rol to opera+ the two airplanes which are as-
sfgned to the Austin squadron.
       2. Where mo%or fuel is purchased in the name of the
CfvLelALr Patrol by members of the Patrol to fly any of the
mlssfons assfgnrd to '-hePatrol, Including training flights
to ma$ntain proficiency, even though the fl9ght may also be
for business OP personal reasons of the Patrol member making
the flight.
       3. Where motor fuel is purchased in the name of the
Cfvil Afr Patrol.by non-members who have volunteered their
services, which services are accepted by the Patrol, and
who fly any of the first three missions set out above. How-
ever9 non-members cannot make purchases of motor fuel in the
name of the Civil Air Patrol for training flights as pres-
cribed by the fourth mission set out above so that the Pat-
rol can receive the tax refund, since they are no% members
of the Patrol and have no duty to maintain proficiency by
making training flights. Thus, the Civil Air Patrol cannot
receive tax refunds for any private, personal or business
trips of non-member flfers even though these flights would
have a tendency to increase the proffeiency of the fliers
in the event they are called upon a% a subsequent date to
fly other types of misseons under the authority of the Pat-
rol.
Hon. Robert 5. Calvert, page 4 (WW-172)


                              SUMWiRY
              The tax on motor fuel purchased in the
         name of the Civil Pfr Patrol by Its members
         and by non-members flying Patrol missions
         can be refunded to the Civil Air Patrol, except
         the tax'pafd by non-members cannot be 80 re-
         funded where the non-member makes a personal
         or business trip.
                                    Very truly yours,


                                    WILL WILSON
                                    Attorney General



                                    BY
                                                o Zwfe& r
                                         Assistant
LFZ:bk
APPROVED:
OPINION COWTTEE:
H. Grady Chandler, Chairman
 Wallace P. Ffnfrock
                  .----
  Houghton Brownlee. Jr.
REVIEWED FOR THE ATTORNEY GENERAL
BY:
       Geo. P. Blackburn